Citation Nr: 0213270	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  96-38 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right arm secondary to service-connected shell fragment wound 
(SFW) of the right occipital area with retained foreign body 
and/or SFW of the right shoulder.

2.  Entitlement to an effective date for a grant of a 
total disability rating due to individual unemployability, 
earlier than June 20, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations by the Columbia, South Carolina, 
Regional Office (RO).

In January 2002 a Decision Review Officer (DRO) issued a 
subsequent rating decision, which granted service connection 
for peripheral neuropathy of the left ankle (previously 
numbness of the legs) and scar, shrapnel wound to the right 
shoulder (previously shrapnel wound to both shoulders).  Ten 
percent evaluations were assigned to each disability, 
effective from July 29, 1999.  The veteran has not expressed 
disagreement and therefore, these issues will not be 
discussed any further herein.  The grant of service 
connection is a complete grant of the benefits requested.


FINDINGS OF FACT

1.  There is no etiological relationship shown by the 
competent evidence between the veteran's right arm numbness 
and any service-connected disability.

2.  In an August 1998 rating decision, the RO increased the 
disability rating for post-traumatic stress disorder (PTSD) 
from 30 percent to 70 percent, effective February 20, 1998, 
the date of admission of VA hospitalization.

3.  By increasing the disability rating for PTSD to 70 
percent, the veteran's combined disability evaluation 
increased from 40 percent to 80 percent (to include his 
service-connected residuals of SFW to the right occipital 
area and right mandible, both rated as 10 percent disabling 
and SFW residuals of the left ankle, rated as 
noncompensable), effective from February 20, 1998.

4.  The veteran's application for TDIU was received by the RO 
on January 19, 1999.  He reported that he last worked full 
time on June 19, 1998.

5.  In August 1999, TDIU was granted by the RO effective from 
June 20, 1998, the day following the last day worked as 
reported by the veteran.

6.  The veteran was able to follow substantially gainful 
employment until June 20, 1998.  There is, therefore, no 
showing of entitlement to a total rating prior to that date.


CONCLUSIONS OF LAW

1.  Right arm numbness is not proximately due to or the 
result of the service-connected SFW residuals of the right 
occipital area and/or right shoulder.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001).

2.  The criteria for an effective date prior to June 20, 
1998, for a grant of a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.400(o)(2), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

At the outset, the Board notes that, as will be discussed in 
detail below, earlier effective date claims, such as the one 
now before the Board, generally involve a determination as to 
when a claim was received or when entitlement to certain 
benefits arose.  As such, the evidence to review is already 
of record.  In any event, through the issuance of the 
statement of the case, and the supplemental statement of the 
case, the veteran and his representative have been put on 
notice as to the evidence generally necessary to substantiate 
his claims.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claims.  The Board 
concludes that all relevant data have been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence. 

The veteran was also given opportunities to appear and 
testify before an RO Hearing Officer and/or a Member of the 
Board to advance any and all arguments in favor of his 
claims, but declined to do so.  The veteran has also been 
afforded VA examination, which included relevant medical 
opinions.  With regard to the adequacy of the examination, 
the Board notes that the examination report reflects that the 
VA examiner reviewed and recorded the past medical history, 
noted the veteran's current complaints, conducted 
examination, and offered appropriate assessments and 
diagnoses.  

As there is no additional evidence to be obtained, more 
specific notice is not indicated.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claims are ready 
for appellate review.

I.  Service Connection for Right Arm Numbness

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of, a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2001).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In July 1999, the veteran filed a claim for service 
connection for numbness of the right arm secondary to 
service-connected SFW residuals to the right occipital area, 
currently rated as 10 percent disabling.  Service connection 
is now also in effect for SFW residuals of the right 
shoulder, currently rated as 10 percent disabling.  

Post-service treatment records show evaluation and treatment 
for right upper extremity pain between August 2000 and March 
2001.  The veteran's primary complaint was of pain with 
bilateral rotation of the neck with radiation to the right 
shoulder as well as numbness and tingling all the way down 
the right upper extremity.  Examination revealed strength was 
good and sensation was intact.  Reflexes were 2+.  The most 
recent evaluation in March 2001 shows the veteran continued 
to complain of intermittent numbness and a "funny 
sensation" with putting weight on the shoulder or with 
driving.  He reported a 20-year history of symptoms with a 
recent increase in intensity and frequency.  The veteran also 
reported a history of traumatic shoulder dislocation 25 years 
earlier, with no recurrence.  The diagnosis was intermittent 
right upper extremity and cervical pain.  

During VA examination in November 2001 the veteran's current 
complaint was of intermittent right arm numbness which, the 
examiner concluded, was due to nonservice connected 
radiculopathy of the cervical spine.  

The Board notes that post service treatment records fail to 
indicate that the veteran's service-connected SFW residuals 
of the right occipital area and/or right shoulder played any 
role in the development or worsening of his right arm 
numbness.  Rather these treatment records have intimated that 
an intercurrent cause, namely right shoulder dislocation, may 
be the basis for the veteran's right arm numbness and pain.  
Moreover, the VA examination report also fails to indicate a 
causal connection between the veteran's current right arm 
numbness and any service-connected disability.  Instead, the 
examiner offered the opinion that the veteran's right arm 
numbness was due to cervical neuropathy for which service 
connection has not been established. 

The veteran has not brought forth any medical evidence that 
would either refute the VA opinion or suggest a nexus between 
his right arm numbness and any service connected disability, 
and a layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The single competent medical opinion in the record 
conclusively found no etiological relationship between the 
service-connected right occipital residuals and subsequent 
development of numbness of the right upper extremity.  Thus, 
the Board finds that there is no medical basis for holding 
that the veteran's claimed right upper extremity numbness and 
service-connected disabilities are etiologically or causally 
associated.  This also refutes any grant of service 
connection on the basis of Allen, which would be permitted if 
any service connected disability caused aggravation of the 
numbness.

While the sincerity of the veteran's contention is 
unchallenged and his competence to testify with regard to 
observable symptoms such as pain and functional impairment is 
noted, he is simply not competent, as a layman, to render a 
medical diagnosis of chronic disability of right arm 
numbness, or to provide an opinion as to any etiological link 
between any current symptomatology and service-connected SFW 
residuals of the right occipital area and/or right shoulder.  
See Grivois v. Brown, 6 Vet. App. 136 (1994), citing Espiritu 
v. Derwinski, 2 Vet. App. 492, (1992).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).
II.  Earlier Effective Date 

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2001).

The earliest effective date for an increased evaluation, 
which includes a claim for a TDIU, is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(1) and (2) (2001); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997). 

The date of a VA outpatient or hospital examination, or the 
date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim.  See 38 
C.F.R. § 3.157(b)(1) (2001).  Said provision applies in those 
circumstances in which the reports relate to examination or 
treatment of a disability for which service connection has 
previously been established.  Id.  In addition, the date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of a 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2) (2001).

Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.115(a) is met; since the veteran has effectively filed an 
informal claim, the VA must consider TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  The Board is also 
aware of the Court's holding in Norris v. West, 12 Vet. App. 
413 (1999), that an informal claim for TDIU will arise where 
the minimum schedular criteria of 38 C.F.R. § 4.16(a) are met 
and there is evidence of unemployability.

On May 6, 1997 the veteran filed a claim for increased 
evaluation for PTSD, which was subsequently denied in April 
1998.  Submitted sometime thereafter was a VA discharge 
summary, which shows that from February 20, 1998 to March 6, 
1998, the veteran was hospitalized at a VA medical center in 
a PTSD treatment program.  His symptoms on admission were of 
increasing anger and depression.  He reported increased job 
stress causing him to leave work about a month prior to 
admission.  During his hospitalization the veteran was 
monitored regarding the effect of his psychiatric 
medications, which were modified and change in order to 
achieved maximum therapeutic effect.  He attended regularly 
scheduled group treatment sessions in addition to individual 
contact with staff.  At the time of discharge the veteran 
still had definite evidence of ongoing chronic and severe 
PTSD symptoms, however he stated that the was feeling calmer.  
He also reported sleeping better with his current regimen of 
psychiatric medications, but was also still concerned about 
the stress he was experiencing in his work setting.  The 
examiner noted the veteran's symptoms were severe enough to 
support the possibility of disability retirement.

Also in support of his claim was a medical opinion dated in 
April 1998 which noted the veteran was first seen for 
assessment in February 1998 and had recently been admitted 
and discharged from the PTSD crisis program after homicidal 
thoughts toward an employer.  The examiner concluded the 
veteran's prognosis was poor for a significant change in his 
mental status.  Further, due to his disability, transferring 
to another job under another supervisor would probably not 
assist the veteran at this time in his life.  

In an August 1998 rating decision the evaluation for PTSD was 
increased from 30 to 70 percent, effective February 20, 1998.  
Service connection was already in effect for SFW of the right 
occipital area with retained foreign bodies, rated as 10 
percent disabling; fracture residuals of the right mandible 
with retained foreign bodies, rated as 10 percent disabling 
and SFW of the left ankle, rated as noncompensable.  The 
service-connected disabilities had a combined schedular 
rating of 80 percent from February 20, 1998.

Records from E. J. McNeil, M.D. show initial evaluation of 
the veteran in January 1998 for severe underlying depression.  
He was asked to take leave from work for approximately 2-3 
weeks and then return for reevaluation.  By September 1998, 
Dr. McNeil opined that the veteran was minimally improved and 
not suitable for returning to work.  Additional evidence of 
record includes an October 1998 letter from the U.S. Office 
of Personnel Management (OPM) which notified the veteran that 
his disability retirement (from federal employment) had been 
approved.  

A formal claim for TDIU benefits was filed in January 1999.  
In his application the veteran reported that he had last 
worked full-time on June 19, 1998. 

Although the RO determined that the veteran's 70 percent 
rating for PTSD was effective from February 20, 1998, which 
was the date of hospitalization, the RO assigned an effective 
date of June 20, 1998, for the award of the total rating for 
compensation based on individual unemployability, on the 
basis that the evidence demonstrated that June 19, 1998 was 
the date on which the veteran reported being unemployable.

The Board observes that, as stated above, the veteran was 
receiving a 70 percent rating for his service-connected PTSD 
as of February 20, 1998.  Therefore, as of February 20, 1998, 
he met the percentage requirements for a total rating based 
upon individual unemployability.  38 C.F.R. § 4.16 (2001).  
The Board further notes that in the veteran's application for 
individual unemployability, dated in January 1999, he stated 
that he continued working full-time until June 19, 1998. 

However, in the February 20, 1998 VA discharge summary the 
physician noted that the veteran's symptoms were severe 
enough to support the possibility of disability retirement.  
Also at the time of hospital admission the veteran reported 
increased job stress and homicidal thoughts toward an 
employer.  At discharge the veteran still had definite 
evidence of ongoing chronic and severe PTSD symptoms, and 
expressed concern about the stress he was experiencing in his 
work setting.

While the veteran was experiencing stress in the work place, 
and in February 1998 there was medical evidence suggesting 
that the veteran seek disability status from his employer, he 
worked until June 19, 1998.  A total rating based on 
individual unemployability is not for assignment when the 
appellant is working and maintaining substantially gainful 
employment.  In this case, he was apparently working at the 
same job, albeit with some interruptions, that he had been 
working at for many years.  There is no evidence that he was 
not maintaining substantially gainful employment up until 
June 19, 1998.  As such, June 20, 1998, is the first date 
that it is shown legally and factually that he met the 
criteria for an award of individual unemployability.  Thus, 
there is no basis for assignment of an earlier rating, as 
entitlement was not show prior June 20, 1998.


ORDER

Service connection for right arm numbness as secondary to 
service connected SFW of the right occipital area and/or 
right shoulder is denied.

An effective date earlier than June 20, 1998, for the award 
of a total rating based on individual unemployability is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


